Citation Nr: 1706442	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  08-14 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to service connection for a right lower extremity disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to December 1970, to include service in the Republic of Vietnam from January 1970 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

On his May 2008 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge.  His requested hearing was scheduled in June 2009.  In a correspondence dated in June 2009, however, he requested that the hearing be postponed.  Another hearing was then scheduled in September 2009.  Despite receipt of the notice of the date and location of said hearing, the Veteran declined to show for the hearing.  Not having received a request for postponement, and pursuant to 38 C.F.R. § 20.704(d), the Board considers the Veteran's hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2016).  

The Board remanded the instant matter in April 2012 and March 2016.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As noted in the Board's April 2012 and March 2016 remands, the issue of entitlement to service connection for a right knee disorder has been raised by the record, but it does not appear that such matter has been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

This appeal is being processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

FINDINGS OF FACT

1.  At no time during the pendency of the claim does the Veteran have a current diagnosis of a back disorder and the record does not contain a recent diagnosis of such disability prior to the Veteran's filing of a claim.

2.  A neck disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of service discharge.

3.  A right shoulder disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of service discharge.

4.  At no time during the pendency of the claim does the Veteran have a current diagnosis of a right lower extremity disorder and the record does not contain a recent diagnosis of such disability prior to the Veteran's filing of a claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disorder have not been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for a neck disorder have not been met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for a right shoulder disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for right lower extremity disorder have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
	
I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by a May 2006 letter, sent prior to the issuance of the rating decision on appeal, and a February 2013 letter, after which the Veteran's claims were readjudicated in February 2015 and July 2016 supplemental statements of the case.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service personnel records (SPRs), service treatment records (STRs), records from Ireland Army Community Hospital, post-service private treatment records, and Social Security Administration (SSA) records have been obtained and considered.  While the Veteran reported in his May 2006 claim that he received treatment at the Allen Park VA Medical Center between January 1973 and December 1975, the AOJ was informed in November 2014 that the relevant facility did not have any records for the Veteran corresponding to those dates.  The AOJ certified this conclusion in December 2014 and notified the Veteran of such a finding in the March 2015 supplemental statement of the case.  The Veteran has not identified any other outstanding records that have not been requested or obtained. 

Relevant to the duty to assist, the Veteran was afforded a VA examination in regard to the claims on appeal in May 2006.  The examiner reviewed some of his private treatment records and SSA examination records, considered the Veteran's lay statements, and conducted a thorough physical examination of the Veteran, including taking x-rays where appropriate.  The examiner also offered clear diagnoses with supporting data with regard to the Veteran's claimed neck and right shoulder disorders.  38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  However, he did not evaluate the Veteran's back or right lower extremity, or render etiological opinions.

Even so, the Board finds that an additional VA examination and/or opinion is not required in the present case.  Specifically, as will be discussed below, there is no evidence that the Veteran has a current back or lower right extremity disorder.  Furthermore, as will be discussed further herein, there is no credible evidence that the Veteran's claimed in-service helicopter accident, to which he attributes his claimed disorders, occurred, and he has not alleged that these disorders are otherwise the result of his military service.  The United States Court of Appeals for Veterans Claims (Court) has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in-service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that an in-service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that an additional VA examination and/or opinion is not necessary to decide the claims.  38 C.F.R. § 3.159(c)(4); See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board further finds there has been substantial compliance with the April 2012 and March 2016 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, in April 2012, the matter was remanded in order to provide the Veteran with proper VCAA notice, to include on a secondary basis, as to all claims and to obtain his SPRs, in-service hospitalization records from the Ireland Community Army Hospital from January 1968 to December 1970, SSA records, and Allen Park VA Medical Center records dated from January 1973 to December 1975.  Subsequently, the Veteran was afforded the additional VCAA notice by a February 2013 letter, his SPRs and SSA records were obtained, and, as discussed previously, the AOJ certified that there were no treatment records for the Veteran from Allen Park VA Medical Center for the requested time frame.  The AOJ also obtained records pertaining to his hospitalization at Ireland Community Army Hospital from February 1968 to March 1968 for right foot cellulitis; however, the AOJ did not request records from such facility for the entire time period identified by the Board. 

Therefore, in March 2016, the Board remanded the claim so as to direct the AOJ to obtain the Veteran's records from Ireland Community Army Hospital for the period from January 1968 to December 1970.  In May 2016, such records were obtained.  Therefore, the Board finds that there has been substantial compliance with the Board's April 2012 and March 2016 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Analysis

The Veteran contends that his back, neck, and right shoulder disorders are the result of a helicopter crash during service.  He further alleges that his right lower extremity disorder was caused by wearing military boots during service or, in the alternative, such was caused or aggravated by the cellulitis of the right foot noted during service.  In this regard, the Board parenthetically notes that service connection for a right foot disorder has been denied several times.  Additionally, such disorder could potentially be related to a lumbar spine disability.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.   38 C.F.R.  § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Board notes that the provisions of 38 C.F.R. § 3.310  were amended during the pendency of the Veteran's claims, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310  has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. 
§ 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

Moreover, pertinent to a claim for service connection, there must be a finding of a current disability.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).

This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015); see also Jandreau, 492 F.3d at 1376-77.

Furthermore, in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Turning to the merits of the claims, the Veteran reported in a May 2006 statement that he broke his neck, damaged his spine in two places, and had his right arm pulled out of its socket during an in-service helicopter accident.  He also claimed that he had intermittent partial paralysis of his right lower extremity related to his injuries incurred during the helicopter accident, a result of his in-service cellulitis of the right foot, or as due to being issued the wrong sized boots prior to a march and being forced to march without one boot in the snow for twenty miles.  The Veteran further reported that, as a result of an injury to his feet, he was scheduled for bilateral amputation of his feet but he refused to undergo the operation.  In his May 2006 claim, he stated that he was treated for his right lower extremity disorder at the Allen Park VA Medical Center and his neck injury was sustained in April 1970.  

Thereafter, in July 2006, the Veteran stated that he was paralyzed for a month from the waist down, had cellulitis and gangrene, and his legs went black in 1968.  Finally, in his May 2008 substantive appeal, the Veteran reported "[t]he age or the spinal damage should support the time frame" and that he was treated for paralysis at Ireland Community Army Hospital in 1968.  It is unclear if the Veteran meant that his claimed helicopter accident occurred in 1968 and caused his paralysis, rather than occurring in 1970, as he had previously stated.  

At the outset, the Board finds that the competent evidence of record confirms that the Veteran has current neck and right shoulder disorders.  Specifically, during the May 2006 VA examination, the Veteran was diagnosed with multilevel degenerative changes in his neck and cervical spondylosis with narrowing of disc spaces, as well as degenerative changes in his right shoulder joint.

However, at no time during the pendency of the claim does the Veteran have a current diagnosis of a back disorder or a right lower extremity disorder, to include intermittent partial paralysis, and the record does not contain a recent diagnosis of these disorders prior to the Veteran's filing of a claim.  In this regard, the Veteran has not identified or provided any post-service treatment records showing he sought treatment for, or was diagnosed with, a back disorder or a right lower extremity disorder.  While the Veteran reported he received treatment at the Allen Park VA Medical Center from January 1973 to December 1975 for his right extremity disorder, no records were found for him at this facility during that time period.  An examination of the Veteran conducted pursuant to his claim for SSA benefits in August 2005 did not note any relevant back or foot disorders and indicated that the Veteran "does not use a cane or aid for walking," his "[g]ait and stance are normal," and he "is able to stand and walk without difficulty."  

Furthermore, VA examinations of record do not document such disorders.  In this regard, the Veteran was examined by VA in June 1971 in regard to a claim for service connection for a bilateral foot disorder.  The VA examination did not reveal a back disorder and the examiner concluded that he had not experienced a reoccurrence of his in-service bilateral foot infection.  During the May 2006 VA examination, the examiner reported that, in regard to the Veteran's spine, his movement and coordination was normal.  The examiner further found that he showed "[n]o tenderness over the dorsolumbar spine and thoracic spine."  The examiner concluded that "[t]he movements of the dorsolumbar spine are within normal limits" and that such movements were not painful.  In regard to the Veteran's lower right extremity, he did not report any relevant symptomatology and no relevant findings were noted.

Thus, in the instant case, the probative evidence of record fails to demonstrate a current diagnosis of either a back disorder or a lower right extremity disorder, to include partial paralysis.  While the Board has also considered the Court's holding in Romanowsky, the probative evidence fails to show that the Veteran had either of these disorders at any time proximate to the filing of his claim in May 2006.  

Moreover, the Veteran, as a lay person, is not competent to offer a diagnosis of a back or right lower extremity disorder as he does not possess the requisite specialized knowledge.  In this regard, such a diagnosis requires the administration and interpretation of diagnostic tests, to include X-rays and, in regard to any neurological component of a disorder, EMG/NCS testing.  Therefore, as such is a complex medical question, the Veteran is not competent to offer a diagnosis of a back or right lower leg disorder.  See Kahana, supra; Jandreau, supra; Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Veteran's statements as to the presence of a current back and/or right lower extremity disorder are afforded no probative weight.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  In the instant case, at no time during the pendency of the claim does the Veteran have a current diagnosis of a back disorder and/or right lower extremity disorder and the record does not contain a recent diagnosis of such disabilities prior to the Veteran's filing of a claim.  Therefore, service connection for such claimed disorders is not warranted.    

With regard to the Veteran's claims for service connection for neck and right shoulder disorders, the Board finds that the preponderance of the evidence is against these claims as well.

In this regard, while the Veteran's DD 214 shows that his military occupational specialty (MOS) was that of helicopter door gunner and his SPRs show receipt of an Air Medal in acknowledgement of his participation in aerial missions in Vietnam in support of combat ground forces in February 1970 and March 1970, the Board finds that the preponderance of the evidence fails to show that he was involved in a helicopter accident that resulted in injury to his neck and right shoulder.  

As an initial matter, the Board has considered whether the Veteran is entitled to application of the provisions of 38 U.S.C.A. § 1154(b), which state, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.  VA's General Counsel has indicated that participation in combat requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99.  

However, in the instant case, the record does not reflect that the Veteran participated in combat as defined by VA.  In this regard, he has not received a decoration that is recognized as evidence of combat participation.  Specifically, while he was awarded the Air Medal, such did not include a "V" Device, which denotes combat.  See M21-1, IV.ii.1.D.1.e.  Moreover, while he received recognition for his participation in aerial missions in Vietnam in support of combat ground forces, there is no indication that he participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  Therefore, the Veteran is not entitled to the presumptions afforded combat veterans as provided in 38 U.S.C.A. § 1154(b). 

Furthermore, the Board finds the record does not support the Veteran's reports of being in a helicopter accident during service.  In this regard, the Veteran's SPRs, STRs, and in-service records from Ireland Community Army Hospital do not contain a single reference to a helicopter accident or treatment for the injuries reportedly incurred in such accident.  In this regard, the Veteran has provided inconsistent statements regarding when the alleged helicopter accident occurred.  Specifically, he has reported that such occurred in 1970, but elsewhere appeared to indicate it happened in 1968 and caused him to be paralyzed.  However, there are no records showing the Veteran was in a helicopter accident, was paralyzed, or was treated for a broken neck or dislocated right shoulder.  In this regard, his STRs do not reveal any complaints, treatment, or diagnoses referable to his right shoulder during service and, while such show treatment on a single occasion for a sore neck in August 1970, the cause of this injury was reported as an altercation rather than a helicopter accident.  Parenthetically, the Board notes that the Veteran has not claimed that the August 1970 injury is the source of his current neck disorder. 

Moreover, records from Ireland Community Army Hospital show that the Veteran was hospitalized in February 1968 due to cellulitis in his feet rather than a broken neck or dislocated shoulder.  His STRs also do not contain records reporting he had gangrene, his legs changed color, or that amputation of his feet was considered.  Also weighing against the Veteran's claims of severe injuries in this time frame is a personnel record showing he was absent without leave in March 1968 for fifteen days, which suggests that he was mobile at that time.  

Additionally, there is no notation regarding a neck or right shoulder disorder included in the Veteran's December 1970 separation examination.  In this regard, clinical evaluation of all systems, to include his musculoskeletal system and spine, was normal.  Furthermore, while he reported that his condition had changed since his last physical examination, such was only noted with respect to his hearing, feet, and a "bad knee."  While the Veteran expressly noted three injuries that had occurred in-service, he did not note injuries to his neck or right shoulder.  In addition, the Veteran had an opportunity at separation from service to indicate his medical file was missing treatment records related to his neck and right shoulder disorders, but did not do so.

Therefore, although the Veteran is competent to report he was in a helicopter accident during service, the Board finds that he is simply not a reliable historian as to this aspect of his claims.  The Board finds the contents of his contemporaneous SPRs, STRs, and in-service hospitalization records, and the absence of supporting evidence therein, to be more probative than the statements of the Veteran made decades after service in pursuit of compensation benefits.  

Importantly, in making such a finding, the Board is not implying that the Veteran has any intent to deceive.  Rather, he may simply be mistaken in his recollections due to the fallibility of human memory for events that occurred decades ago.  This is consistent with the law's view of memory in general.  See generally Seng v. Holder, 584 F.3d 13, at 19 (1st Cir. 2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory) (cited by Wohlwend v. Shinseki, No. 08-356, 2014 WL 1931182 at *3 (May 15, 2014)).

In sum, the Board finds that the most probative evidence of record indicates the Veteran did not experience neck and right shoulder injuries in a helicopter accident during service.  To the extent that the his neck and right shoulder disorders are arthritic conditions, there is no evidence that such had their onset during service or within one year of the Veteran's separation from service.  Therefore, the Board concludes that the Veteran's neck and right shoulder disorders are not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of his separation.  Consequently, service connection for such disorders is not warranted.  

In reaching such determinations, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for back, neck, right shoulder, and right lower extremity disorders.  As such, that doctrine is not applicable in the instant appeal and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


ORDER

Service connection for a lower back disorder is denied.

Service connection for a neck disorder is denied.

Service connection for a right shoulder disorder is denied.

Service connection for a right lower extremity disorder is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


